Exhibit 10.2

 

FIVE STAR SENIOR LIVING INC.

 

Summary of Director Compensation

 

The following is a summary of the currently effective compensation of the
Directors of Five Star Senior Living Inc. (the “Company”) for services as
Directors, which is subject to modification at any time by the Board of
Directors (the “Board”) or the Compensation Committee of the Board, as
applicable:

 

·Each Independent Director receives an annual fee of $75,000 for services as a
Director. The annual fee for any new Independent Director is prorated for the
initial year.

 

·Each Independent Director who serves as a committee chair of the Board’s Audit
Committee, Quality of Care Committee, Compensation Committee or Nominating and
Governance Committee receives an additional annual fee of $22,500, $22,500,
$12,500 and $12,500, respectively. The committee chair fee for any new committee
chair is prorated for the initial year.

 

·The Lead Independent Director receives an additional annual cash retainer fee
of $17,500 for serving in this role.

 

·Each Director receives a grant of 5,000 shares of the Company’s common stock on
the date of the first Board meeting following each annual meeting of
stockholders (or, for Directors who are first elected or appointed at other
times, on the day of the first Board meeting attended).

 

·The Company generally reimburses all Directors for travel expenses incurred in
connection with their duties as Directors and for out of pocket costs incurred
in connection with their attending certain continuing education programs.

 

 

   

